UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5175


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HOWARD SCOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00991-PMD-1)


Submitted:   April 19, 2011                 Decided:   April 29, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    Matthew J. Modica, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard Scott pled guilty without a plea agreement to

one count of possession with the intent to distribute heroin, in

violation     of   21    U.S.C.A.    § 841(a)(1),       (b)(1)(C)     (West    2006

& Supp. 2010).        The district court calculated Scott’s Guidelines

range under the U.S. Sentencing Guidelines Manual (2010) at 188

to 235 months’ imprisonment and sentenced Scott to 188 months’

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court erred in accepting Scott’s guilty plea and

abused its discretion in imposing sentence.                 We affirm.

            Because Scott did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error.                 See United States v.

Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                    Our review of

the transcript of the guilty plea hearing leads us to conclude

that the district court substantially complied with the mandates

of Rule 11 in accepting Scott’s guilty plea and that the court’s

omissions      did      not    affect       Scott’s     substantial          rights.

Critically,     the     transcript   reveals     that       the   district    court

ensured the plea was supported by an independent factual basis

and Scott entered the plea knowingly and voluntarily with an

understanding      of    the   consequences.          See    United   States     v.

                                        2
DeFusco,    949     F.2d      114,      116,       119-20        (4th   Cir.       1991).

Accordingly, we discern no plain error in the district court’s

acceptance of Scott’s guilty plea.

            Turning to the sentence imposed, we review it “under a

deferential      abuse-of-discretion             standard.”         Gall     v.    United

States, 552 U.S. 38, 41 (2007).                  In conducting this review, we

“must   first     ensure     that      the       district       court   committed     no

significant      procedural      error,      such    as     failing     to    calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]     factors,       selecting         a    sentence     based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Id. at 51.          “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks and emphasis omitted),

and must “adequately explain the chosen sentence to allow for

meaningful appellate review and to promote the perception of

fair sentencing.”          Gall, 552 U.S. at 50.                   “When imposing a

sentence within the Guidelines, however, the [district court’s]

explanation       need     not    be      elaborate         or     lengthy        because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention   to    federal     sentencing          policy.”        United     States   v.

                                             3
Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation

marks    omitted).        Additionally,           before   imposing      sentence,     the

district    court    must    afford         the    defendant     an    opportunity      to

allocute.      See        Fed.        R.   Crim.    P.     32(i)(4)(A)(ii);       United

States v. Muhammad, 478 F.3d 247, 249-50 (4th Cir. 2007).

            Once we have determined that the sentence is free of

procedural     error,            we        must     consider      the         substantive

reasonableness       of    the        sentence,     “tak[ing]     into    account     the

totality of the circumstances.”                   Gall, 552 U.S. at 51.           If the

sentence is within the appropriate Guidelines range, we apply a

presumption on appeal that the sentence is reasonable.                             United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                             Such a

presumption is rebutted only by showing “that the sentence is

unreasonable      when     measured          against     the    § 3553(a)      factors.”

United   States     v.    Montes-Pineda,           445   F.3d   375,    379    (4th   Cir.

2006) (internal quotation marks omitted).

            In this case, the district court correctly calculated

and considered the advisory Guidelines range and heard argument

from counsel for Scott and counsel for the Government.                                The

court considered relevant § 3553(a) factors and explained that

the within-Guidelines sentence was warranted in light of the

nature and circumstances of the offense, Scott’s history and

characteristics, the need to provide just punishment, and the

need to provide needed medical care to Scott.                             Although the

                                              4
district court committed plain procedural error by failing to

allow Scott the opportunity to allocute, see Muhammad, 478 F.3d

at   249,    we    conclude        that    such     error       did    not      affect    Scott’s

substantial        rights,       Hernandez,         603     F.3d      at     273.        Further,

neither      counsel       nor     Scott    offers        any    grounds         to    rebut   the

presumption on appeal that the within-Guidelines sentence of 188

months’ imprisonment is substantively reasonable.                                  Accordingly,

we conclude that the district court did not abuse its discretion

in sentencing Scott.

              In accordance with Anders, we have also reviewed the

remainder         of   the   record        in     this     case       and       have   found    no

meritorious issues for appeal.                    We therefore affirm the district

court’s      judgment.           This     court     requires          that      counsel   inform

Scott, in writing, of the right to petition the Supreme Court of

the United States for further review.                        If Scott requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Scott.

              We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented            in    the    materials

before      the    court     and    argument        would       not    aid      the    decisional

process.

                                                                                         AFFIRMED

                                                5